Contending that the court's treatment of appellant's complaint in bill of exception No. 2 was improper, reference is made to Weatherspoon v. State, 111 Tex.Crim. Rep.,14 S.W.2d 1038, and Dorsey v. State, 112 Tex.Crim. Rep.,14 S.W.2d 277. *Page 249 
In the Weatherspoon case, supra, the conviction was for the unlawful possession of intoxicating liquor. In his argument, counsel for the state said to the jury: "I tell you gentlemen what they are doing; this man was down there peddling whisky and had his boy peddling it for him."
The case was reversed upon the ground that there was no evidence in the record supporting the remarks of counsel.
In Downs case, 108 Tex.Crim. Rep., 299 S.W. 648, the conviction was for the manufacture of intoxicating liquor. The penalty was assessed at two years more than the minimum. Downs claimed that the liquor was made for medicinal purposes alone. The case was reversed because the state introduced testimony to the effect that the appellant was reputed to be an excessive user of intoxicating liquor and was also reputed to be a man who bootlegged whisky.
In the Dorsey case, supra, the conviction was for the possession of equipment for the purpose of manufacturing intoxicating liquor with a penalty assessed above the minimum. A reversal took place upon the ground that there was error in receiving proof that more than six months prior to the offense the accused had made a sale of whisky.
In the present case, the conviction is for the possession of intoxicating liquor for the purpose of sale. The defense was in substance that the possession was not for sale but for beverage purposes. It was shown that there was a quantity of intoxicating liquor at the appellant's cafe; that he had been running a cafe for some time.
The testimony of the witness Derden, as shown by the statement of facts, is somewhat in conflict with the bill of exception. Treating the bill, as approved by the court, as properly reflecting the record, the following appears: "B. A. Derden, a witness for the state, testified over objection of the appellant that he knew that during the month prior to May 30, 1931, the defendant had been engaged in the liquor business." There was no objection to the form of the question propounded to Derden, but it is contended that his testimony revealed a distinct offense not admissible under any of the exceptions to the rule excluding that character of testimony. Illustrative of the purpose for which the liquor was possessed, it is competent, on the question of intent, to prove other illicit dealings in intoxicating liquor. Among the cases holding such testimony too remote, either in time or otherwise, see Burton v. State, 93 Tex.Crim. Rep., 247 S.W. 869; Johnson v. State, 98 Tex.Crim. Rep., 266 S.W. 155. As illustrative of instances in which the admissibility of such testimony has been upheld, see Overley v. State,104 Tex. Crim. 386, 283 S.W. 796; Atwood v. State, 96 Tex. Crim. 249,257 S.W. 563; Deshazo v. State, 97 Tex. Crim. 490,262 S.W. 764; Griggs v. State, 99 Tex. Crim. 215,268 S.W. 940; Webb v. State, 100 Tex.Crim. Rep.,272 S.W. 461; McClendon v. State, 101 Tex.Crim. Rep.,274 S.W. 159; *Page 250 
Ferguson v. State, 96 Tex.Crim. Rep., 255 S.W. 749. In the present instance, the date of the offense was the 30th of May, at which time the evidence is such as to show that there was in the possession of and under the control of the appellant a quantity of intoxicating liquor. In the testimony under consideration, it was shown that immediately before the 30th of May the appellant was engaged in the "liquor business." It is to be noted that there was no objection to this testimony upon the ground that it was an opinion or conclusion, but the only question raised is the admissibility of the proof that the appellant, at the time mentioned, was engaged in the traffic of intoxicating liquor.
The motion for rehearing is overruled.
Overruled.